The questions chiefly urged by Mr. Dunlop, the defendant’s advocate, were, that as to the sand roll, there was no proof of the use or sale of them by defendants, and that they had been run by a tangential gate, without the knowledge, and against the orders of the defendant, and that a single gate, although tangential to the circumference of the mould, was not an infringement of Harley’s patent. Also, that the casting of chilled rollers upon the plan of Mr. Parry, as above described, is no infringement of Harley’s patent, as it does not profess to produce a rotary motion of the metal, by means of its own gravity, in passing through tubes or gutters tangential to the circumference, but by mechanical means and direct force; by the use of a rod and paddle after the metal enters the mould, at a perpendicular to the diameter of its neck. When the jury came in to deliver the verdict, the plaintiffs took a non-suit. The court, through Judge Grier, having declared its opinion (which the judge said he felt bound to do in a clear case, although the question was entirely for the jury,) that casting rollers under the patent of John Parry, was no infringement of the mode of casting by Mr. Harley. James Dunlop, Esq., conducted the case on the part of the defendants, with marked tact and ability.
Henry L. Bollmans et al. vs. John C. Parry, Harrison Parry and Cornelius McGinnis.
(No. 10, of Nov’r Term, 1850.)
Jury sworn.
We, the jury sworn in the above case, certify that we were ready to enter a verdict at the bar for the defendants, when the plaintiffs took a non-suit.
J. C. Rankin, E. D. Houseman, G. W. Clark, Robert Henderson, Leonare Shryock, M. Borland. -
¡ The jury had unanimously resolved to bring in a verdict for the defendants, but separated before all had signed the above ¡ paper.